Citation Nr: 0400690	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  97-28 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to an increased rating for residuals of a 
fractured proximal left tibia and fibula, currently assigned 
a 10 percent evaluation.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for a left ankle disability, classified as ankle 
instability.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from May 1983 to May 1987. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Hartford, Connecticut, Regional Office (RO), which denied 
service connection for a bilateral ankle disability and 
confirmed a 10 percent evaluation for residuals of a 
fractured proximal left tibia and fibula with one-inch 
shortening.  A December 1997 RO hearing was held.  

Appellant subsequently appealed a September 1998 rating 
decision, which granted service connection and assigned a 10 
percent evaluation for a left ankle disability, classified as 
ankle instability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) explained that there was a legal distinction 
between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction in Fenderson, the Board has reframed the 
left ankle disability rating appellate issue as that 
delineated on the title page of this decision.  In May 1999, 
an RO hearing was held.  

In November 2002, the Board undertook additional development 
on said appellate issues, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  However, during the pendency of the appeal, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs invalidated a 
portion of the Board's development regulations, specifically 
38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  Under 38 C.F.R. 
§ 19.9(a)(2), the Board could consider additional evidence 
without having to either remand the case to the agency of 
original jurisdiction for initial consideration or obtain the 
appellant's waiver.  Consequently, in light of that recent 
Federal Circuit case, in May 2003, the Board remanded the 
case to the RO for additional development, including 
readjudication that considered any additional evidence 
obtained pursuant to the Board development regulations in 
effect prior to said judicial invalidation.  

Since in a March 2003 written statement, appellant formerly 
revoked a power of appointment of a service organization as 
his representative, it appears that he is now representing 
himself in this appeal.  


FINDINGS OF FACT

1.  It has not been shown, by credible, competent evidence, 
that appellant presently has a chronic right ankle 
disability.  

2.  The appellant's service-connected residuals of a 
fractured proximal left tibia and fibula are manifested 
primarily by radiographic evidence of a well-healed, well-
aligned fracture site with prominent callus formation, and 
subjective complaints of tightness at the fracture site area.  
Recent clinical evidence revealed essentially normal ranges 
of left knee motion and no leg length discrepancy, 
ligamentous laxity/instability, gait dysfunction, or painful 
knee motion.  Any left knee impairment cannot be reasonably 
characterized as more than slight in degree nor indicative of 
nonunion of the tibia and fibula.  

3.  The appellant's service-connected left ankle disability 
is currently manifested by subjective sensation of ankle 
instability and objective evidence of very minimal tenderness 
at the left anterior talofibular ligament.  Recent clinical 
evidence does not include any objective indication of left 
ankle instability, restricted motion, gait dysfunction, or 
painful ankle motion.  


CONCLUSIONS OF LAW

1.  Appellant does not have a chronic right ankle disability 
that was incurred in or aggravated by peacetime service, or 
was proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fractured proximal left tibia and fibula 
have not been met.  38 U.S.C.A. §§ 1155,5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 
4.71a, Codes 5257, 5260, 5261, 5262 (2003).

3.  The criteria for an evaluation in excess of 10 percent 
for a left ankle disability, classified as ankle instability, 
have not been met.  38 U.S.C.A. §§ 1155,5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 
4.71a, Codes 5271, 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et seq., (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is generally considered 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  With 
respect to the appellate claims, which were filed prior to 
November 9, 2000, it does appear that by June 2002 and July 
2003 letters, the RO has expressly satisfied the Veterans 
Claims Assistance Act of 2000 requirement that VA notify the 
veteran as to which evidence was to be provided by the 
veteran, and which would be provided by VA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed.  

Prior to the May 2003 Board remand, a number of VA orthopedic 
examinations were conducted in the 1990's, and relevant VA 
treatment records have also been associated with the claims 
folder.  Additionally, pursuant to said remand, a recent July 
2003 VA orthopedic examination was conducted.  Said clinical 
records and examinations provide relevant symptoms and 
findings regarding the nature and severity of the service-
connected left lower extremity disabilities, and included a 
comprehensive assessment of whether any right ankle 
disability was currently manifested.  

In addition, appellant was issued Statements of the Case and 
Supplemental Statements of the Case, which included relevant 
clinical evidence, laws and regulations, and a detailed 
explanation of the rationale for said adverse rating 
decisions.  It does not appear that appellant has informed 
the VA of the existence of any additional, specific competent 
evidence that might prove to be material concerning said 
appellate issues.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the appellate issues.  


I.  Service Connection for a Right Ankle Disability

In deciding the service connection issue on appeal, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by peacetime service.  38 U.S.C.A. § 1131.

In pertinent part, for the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen, at 7 Vet. App. 
445, 448.

Appellant's service medical records, a March 1990 initial 
application for VA disability benefits, a May 1990 VA 
orthopedic examination report, and 1995-1996 private clinical 
records do not include any complaints, findings, or diagnoses 
pertaining to a right ankle disability.  

On January 1997 VA orthopedic examination, appellant 
complained that his ankles bothered him more than usual 
compared to previous years, if he stood or walked long 
distances.  He was a mailman.  Clinically, the right ankle 
was unremarkable.  

On September 1998 VA orthopedic examination, appellant 
complained of a mild limp and left ankle instability.  He was 
a full-time mail carrier.  Clinically, his gait was antalgic 
and clinical findings primarily pertained to the left lower 
extremity (the right lower extremity was apparently not 
examined).  

During December 1997 and May 1999 RO hearings, appellant 
testified, in essence, that the service-connected residuals 
of a fractured proximal left tibia and fibula caused 
instability of the ankles and associated symptomatology and 
that the right ankle was prone to sprains.  

On July 2003 VA orthopedic examination, the examiner 
specified that he had reviewed the claims file and that he 
intended to specifically address the question of whether 
appellant currently had a right ankle disorder which was 
related to the service-connected left lower extremity 
disabilities.  It was noted that according to appellant, a 
few years after his original in-service left leg fracture, he 
had developed ankle instability with recurrent sprains, the 
left ankle much greater than the right ankle.  It is very 
significant that appellant currently denied any right ankle 
symptoms (including pain, stiffness, weakness, fatiguability, 
lack of endurance, locking, or flare-ups) and indicated that 
he no longer had ankle sprains now that he wore custom 
orthotics.  He was employed as a prison guard (for the past 
three years), wore orthotics in his high top shoes/sneakers, 
and did not report any interference with his daily activities 
or job.  Clinically, his gait was described as non-painful.  
Right ankle dorsiflexion was 20 degrees and plantar flexion 
was 45 degrees.  Normal ranges of motion of the ankle are 45 
degrees' plantar flexion and 20 degrees' dorsiflexion.  See 
38 C.F.R. § 4.71 (2003), Plate II.  There was no ankle 
swelling, decreased strength, gait impairment, or difficulty 
squatting/standing.  The right ankle anterior talofibular 
ligament was nontender.  Anterior drawer sign at that ankle 
was negative and no laxity was noted.  The pertinent 
diagnosis was "[p]revious chronic ankle instability, left 
much greater than right with excellent resolution of 
instability with orthotics and high top shoes.  Full range of 
motion.  No evidence of instability on examination today."  

In summary, appellant has not presented any competent, 
credible evidence indicating that a chronic right ankle 
disability is presently manifested.  Lay statements are not 
competent evidence with respect to medical causation; and 
appellant is not qualified to offer medical opinion or 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Court, in Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), held that, referring to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

The critical point is that there is no competent evidence 
indicating that the appellant currently has a chronic right 
ankle disability related to service.  It has not been shown 
from the record that he has any right ankle pathology or 
objective manifestations of a chronic right ankle disability.  
As such, there is no entity to service connect.  Thus, given 
the lack of competent clinical evidence showing that 
appellant has a chronic right ankle disability related to 
service, the claim for service connection for a right ankle 
disability is denied.  Since the preponderance of the 
evidence is against allowance of this appellate issue, the 
benefit-of-the-doubt doctrine is inapplicable, for the 
aforestated reasons.  


II.  An Increased Rating for Residuals of a Fractured 
Proximal Left Tibia and Fibula

Appellant's service medical records reveal that he sustained 
a closed fracture of the left proximal tibia and fibula when 
his motorcycle was struck by another vehicle in June 1984.  A 
July 1984 x-ray revealed a comminuted fracture of the 
proximal half of the tibia and fibula.  After the leg was 
casted, x-rays revealed a well-healed, well-aligned fracture 
site.  After he complained of a painful leg on excessive 
running, mild compartment syndrome secondary to running and 
increased callus (displacing soft tissues) was assessed.

On May 1990 VA orthopedic examination, the left knee had full 
range of motion without swelling, tenderness, or ligamentous 
laxity.  Measurement of the left lower extremity revealed 1-
inch shortening due to overriding of fragments in the tibia 
and fibula.  X-rays of the left tibia revealed healing of the 
fracture fragments with dense callus formation.  There was 
some overriding of the osseous fragments, both of the tibia 
and fibula.  X-rays of the left knee were unremarkable.  The 
diagnosis was residuals of a fractured left tibia and fibula 
with 1-inch shortening of the left lower extremity.

A March 1996 private medical report indicated that while 
employed as a mail carrier, appellant stepped out of his mail 
truck and sustained a slight twisting injury to the left 
knee.  Clinically, the left knee was unremarkable, except for 
medial patellar facet pain.  X-rays of the left knee were 
normal.  The impression was mild patellofemoral irritation.

On January 1997 VA orthopedic examination, appellant reported 
that he was a mailman.  Clinically, there was a healed 
fracture of the left tibia and fibula with bony protrusion in 
the mid-shaft of the left leg.  There was no knee limitation 
of motion, subluxation, or decreased strength.  

On September 1998 VA orthopedic examination, appellant 
complained of a mild limp and "tightness" in the left lower 
leg muscle groups.  He reported working full-time as a mail 
carrier involving walking approximately 3 miles a day.  He 
denied any specific limitation of motion of the left lower 
extremity.  Clinically, he ambulated with a normal step.  
Gait was antalgic.  There was no pain on palpation of the 
tibia.  The bony prominence at the proximal left tibia region 
was nontender.  There was no ligamentous laxity of the left 
knee.  The knee capsule was intact.  Leg lengths were 
measured bilaterally from the anterior superior iliac spine 
to the medial malleolus.  All measurements were equal, 
bilaterally.  Left lower extremity strength was normal.  The 
left knee ranges of motion (active and passive) were 135 
degrees' flexion and 0 degrees' extension.  Normal ranges of 
motion of the knee are 0 degrees' extension and 140 degrees' 
flexion.  38 C.F.R. § 4.71 (2003), Plate II.  X-rays revealed 
deformity at the proximal left tibia-fibula consistent with 
prior fracture.  The pertinent diagnosis was left tibia-
fibula bony deformity with no leg length discrepancy.

During December 1997 and May 1999 RO hearings, appellant 
testified, in essence, that the fractured proximal left tibia 
and fibula disability was painful.

On July 2003 VA orthopedic examination, appellant had no 
current complaints of pain with regards to his healed left 
tibia-fibula fracture.  Appellant described a vice-like tight 
feeling around the area where his leg was fractured, but he 
had no other complaints regarding this area.  He reported 
employment as a prison guard for the past three years.  He 
did not have any interference with daily activities or his 
job.  He wore orthotics in high-top shoes/sneakers.  
Clinically, his gait was described as non-painful.  Left knee 
strength was normal.  He had no limp or difficulty 
squatting/standing.  The left proximal tibia had a prominent 
callus formation anteriorly, proximal third of the tibia, 
which was non-painful to palpation.  Appellant described a 
tight feeling around this area, but no specific abnormalities 
were noted on palpation.  The pertinent diagnosis was history 
of left tibia-fibula fracture, proximal one third, with 
prominence at the heeled fracture site; and subjective 
complaints of tightness in this area.  The examiner stated 
that the fracture site was otherwise asymptomatic.

Limitation of flexion of either leg to 45 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
38 C.F.R. Part 4, Code 5260.  Limitation of extension of 
either leg to 10 degrees will be assigned a 10 percent 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  38 C.F.R. Part 4, 
Code 5261.  Since the recent clinical evidence reveals no 
less than 135 degrees' flexion and full extension of the left 
knee, a higher evaluation would not be warranted under 
Diagnostic Code 5260 or 5261.

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Codes 5257.  Under Diagnostic 
Code 5262, impairment of the tibia and fibula with malunion 
resulting in slight knee or ankle disability may be assigned 
a 10 percent evaluation.  A 20 percent evaluation requires 
malunion with moderate knee or ankle disability.  A 30 
percent evaluation requires malunion with marked knee or 
ankle disability.  A 40 percent evaluation may be assigned 
for impairment of the tibia and fibula with nonunion and 
loose motion, requiring a brace.  Since the recent clinical 
evidence reveals essentially normal ranges of left knee 
motion, no ligamentous laxity/instability, no gait 
dysfunction, and no objective symptomatology such as painful 
knee motion, and radiographic findings do not demonstrate any 
nonunion of the fracture site, any left knee impairment 
cannot be reasonably characterized as more than slight in 
degree nor indicative of nonunion of the tibia and fibula.  
38 C.F.R. Part 4, Codes 5257, 5262.

The Board has considered the applicability of rating the left 
tibia-fibula fracture disability under other appropriate 
diagnostic codes.  Shortening of either lower extremity of 1-
1/4 to 2 inches (3.2 to 5.1 cm.) may be assigned a 10 percent 
evaluation.  A 20 percent evaluation requires 2 to 2-1/2 
inches (5.1 to 6.4 cm.) of shortening.  NOTE:  Measure both 
lower extremities from anterior superior spine of the ilium 
to the internal malleolus of the tibia.  Not to be combined 
with other ratings for fracture or faulty union in the same 
extremity.  38 C.F.R. Part 4, Code 5275.  On September 1998 
VA orthopedic examination, detailed measurements of the leg 
lengths did not reveal any leg length discrepancy.  
Additionally, the examiner expressly stated that the lower 
extremities had been measured from anterior superior spine of 
the ilium to the internal malleolus of the tibia, as required 
by the Note that follows Diagnostic Code 5275.  Although one-
inch left lower extremity shortening was reported on an 
earlier May 1990 VA orthopedic examination, the examiner did 
not indicate whether the lower extremities had been measured 
from anterior superior spine of the ilium to the internal 
malleolus of the tibia.  However, even assuming that the one-
inch left lower extremity shortening earlier reported on May 
1990 VA orthopedic examination in fact exists, an evaluation 
in excess of 10 percent would not be warranted, since a 20 
percent rating under Diagnostic Code 5275 for lower extremity 
shortening requires 2 to 2-1/2 inches (5.1 to 6.4 cm.) of 
shortening.  Additionally, a separate rating for left leg 
length discrepancy would not be warranted, since appellant's 
currently assigned disability rating is based on a left 
tibia-fibula fracture and such a combined rating would be 
proscribed by the Note that follows Diagnostic Code 5275.

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
which relate to functional loss due to pain, weakness or 
other musculoskeletal pathology.  However, although 
appellant's service-connected residuals of a fractured 
proximal left tibia and fibula include subjective complaints 
of a "tightness" sensation and a prominent callus formation 
at the fracture site, such symptoms are contemplated by the 
10 percent evaluation currently assigned for that disability.  

The clinical evidence does not reflect that the service-
connected left tibia and fibula fracture disability presents 
such an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to warrant 
consideration of an extraschedular evaluation, particularly 
given that such disability is no more than of slight degree 
and does not result in any gait dysfunction.  38 C.F.R. 
§ 3.321(b)(1).

In short, therefore, the Board has concluded that the 
"negative" evidence outweighs any "positive" evidence in 
favor of assignment of an evaluation in excess of the 
currently assigned 10 percent for the service-connected left 
tibia and fibula fracture disability.  

III.  An Increased Rating for a Left Ankle Disability

On January 1997 VA orthopedic examination, appellant 
complained that his ankles bothered him more than usual 
compared to previous years, if he stood or walked long 
distances.  He was a mailman.  Clinically, the left ankle was 
unremarkable, except for point tenderness at the lateral 
aspect of that ankle.  

On September 1998 VA orthopedic examination, appellant 
complained of left ankle instability that developed 
approximately 3-4 years ago, and a mild limp.  He described 
having pain in the left lateral ankle region, particularly 
associated with sprains that he sustained several times a 
year.  He had recently been treated for a left ankle sprain 
the previous month.  He reported working full-time as a mail 
carrier involving walking approximately 3 miles a day.  He 
denied any specific left ankle limitation of motion.  
Clinically, he ambulated with a normal step.  Gait was 
antalgic.  There was mild tenderness on palpation at the left 
lateral malleolus.  Left ankle ligaments were intact and not 
unstable.  Left lower extremity strength was normal.  The 
left ankle ranges of motion (active and passive) were 20 
degrees' dorsiflexion and 45 degrees' plantar flexion, which 
were normal ranges of motion (See 38 C.F.R. § 4.71, Plate 
II).  X-rays revealed no acute bony or joint space 
abnormality.  There was mild hypertrophic lipping with an 
accessory ossicle at the lateral malleolus tip and mild 
spurring of the calcaneous.  The pertinent diagnosis was left 
ankle instability with recurrent sprain, likely related to 
the left tibia-fibula fracture.  

VA outpatient treatment records dated from August 1998 to 
March 1999 revealed that appellant had undergone physical 
therapy for recurrent left ankle sprains.  

VA outpatient treatment records revealed that in January 
1999, appellant stated that he still had recurrent left ankle 
sprains, despite wearing high top shoes, ankle support 
braces, and orthotics.  Clinically, there was pain and 
slightly increased inversion of the ankle, although ranges of 
motion were normal and no ecchymosis was apparent.  Lateral 
ankle instability secondary to chronic sprains was assessed.  
In July 1999, left sinus tarsi syndrome and left peroneal 
tendonitis were assessed; and the ankle was injected with 
medication including lidocaine, and an ankle brace and 
orthotics were prescribed.  

On July 2003 VA orthopedic examination, it was noted that 
according to appellant, a few years after his original in-
service left leg fracture, he had developed ankle instability 
with recurrent sprains, the left ankle much greater than the 
right ankle.  However, after experiencing recurrent sprains 
approximately six a year, he received VA treatment in the 
1990's, including custom molded orthotics, which he stated 
significantly helped in relieving his ankle sprains.  It is 
very significant that appellant currently denied any left 
ankle symptoms (including pain, stiffness, weakness, 
fatiguability, lack of endurance, locking, or flare-ups), 
except for intermittent sensation of left ankle instability 
that was described as fairly well controlled with orthotics 
and high top shoes.  He occasionally utilized a left ankle 
brace for recreational sports.  He was employed as a prison 
guard for the past three years, wore orthotics in his high 
top shoes/sneakers, and did not report any interference with 
his daily activities or job.  Clinically, his gait was 
described as non-painful.  His custom molded orthotics showed 
no evidence of lift on either shoe.  Left ankle dorsiflexion 
was 20 degrees and plantar flexion was 45 degrees, which were 
normal ranges of motion (See 38 C.F.R. § 4.71, Plate II).  
There was no ankle swelling, decreased strength, gait 
impairment, or difficulty squatting/standing.  There was very 
minimal tenderness at the left anterior talofibular ligament.  
Anterior drawer sign was negative at that ankle and no laxity 
was noted.  The pertinent diagnosis was "[p]revious chronic 
ankle instability, left much greater than right with 
excellent resolution of instability with orthotics and high 
top shoes.  Full range of motion.  No evidence of instability 
on examination today."  

Moderate limitation of motion of either ankle may be assigned 
a 10 percent evaluation.  A 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. Part 4, Code 5271.  
Under Diagnostic Code 5262, impairment of the tibia and 
fibula with malunion resulting in slight ankle disability may 
be assigned a 10 percent evaluation.  A 20 percent evaluation 
requires malunion with moderate ankle disability.  A 30 
percent evaluation requires malunion with marked ankle 
disability.  However, since the recent clinical evidence 
reveals no limitation of left ankle motion, a higher 
evaluation for the service-connected left ankle disability 
would not be warranted under Diagnostic Code 5271 or 5262.  

The Board has considered the applicability of rating the left 
ankle disability under other appropriate diagnostic codes.  
Since the recent clinical evidence reveals no limitation of 
motion of the left ankle, rating this disability under 
Diagnostic Code 5270, for ankylosis of the ankle, or Code 
5272, for ankylosis of the subastragalar or tarsal joint 
would not be appropriate.  Since there is no indication that 
he has undergone an astragalectomy or has malunion of the 
astragalus, rating the left ankle disability under Diagnostic 
Code 5273, for malunion of the astragalus, or Code 5274, for 
astragalectomy would not be appropriate either.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, and DeLuca.  The Board has also considered 
the appellant's testimony presented at December 1997 and May 
1999 RO hearings.  However, although appellant has subjective 
sensation of ankle instability, recent clinical evidence does 
not include any objective indication of left ankle 
instability, restricted motion, gait dysfunction, or painful 
ankle motion.  Although there is objective evidence of very 
minimal tenderness at the left anterior talofibular ligament, 
such symptoms are contemplated by the 10 percent evaluation 
currently assigned for that disability.  There is simply no 
credible, competent evidence indicating a greater degree of 
functional loss attributable to the left ankle disability 
than that commensurate with the assigned 10 percent rating.  
The regular schedular standards adequately compensate 
appellant for any adverse industrial impact his left ankle 
produces.  It should be pointed out that the only left ankle 
disability for which service connection is currently in 
effect is left ankle instability, rated under Diagnostic Code 
5271.  Even assuming arguendo that left ankle arthritic 
changes shown on x-ray are part of the service-connected 
ankle disability, an evaluation in excess of the currently 
assigned 10 percent would not be warranted, since no 
instability, limitation of motion, or painful left ankle 
motion has been recently clinically demonstrated.  See 
Diagnostic Code 5003 or 5010.  

The clinical evidence does not reflect that the service-
connected left ankle disability presents such an exceptional 
or unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to warrant consideration of an 
extraschedular evaluation, particularly given that such 
disability is manifested by very minimal objective 
symptomatology and does not result in any gait dysfunction.  
38 C.F.R. § 3.321(b)(1).  The benefit of the doubt doctrine 
is inapplicable, since the preponderance of the evidence is 
against allowance of this issue on appeal, for the 
aforestated reasons.


ORDER

Service connection for a right ankle disability, an increased 
rating for residuals of a fractured proximal left tibia and 
fibula, and an initial evaluation in excess of 10 percent for 
a left ankle disability, classified as ankle instability, are 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



